People v Whitty (2016 NY Slip Op 04246)





People v Whitty


2016 NY Slip Op 04246


Decided on June 1, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2015-02850
 (Ind. No. 845/14)

[*1]The People of the State of New York, respondent,
vDenard E. Whitty, appellant.


Steven A. Feldman, Uniondale, NY, for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Alfred J. Croce of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Toomey, J.), rendered March 6, 2015, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The sentence and commitment complies with CPL 380.65 (see People v Jackson, 136 AD3d 1056, 1057; People v Ellis, 123 AD3d 1054, 1054; see generally People v Lynch, 121 AD3d 717, 719). Moreover, the record does not support the defendant's contention that the County Court induced him to plead guilty through a promise it had no power to fulfill (cf. People v Ballato, 128 AD3d 846, 846-847).
The defendant's assertion at sentencing that he was not guilty contradicted his express sworn admissions at the plea proceeding and did not warrant vacatur of the plea or a hearing (see CPL 220.60[3]; People v Upson, 134 AD3d 1058, 1058-1059).
BALKIN, J.P., HALL, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court